Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-20-00488-CV

                        SHENANDOAH CHURCH OF CHRIST,
                                  Appellant

                                            v.

                                 Gabriel RODRIGUEZ,
                                        Appellee

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-CI-10952
                      Honorable Angelica Jimenez, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

      We order that appellee Gabriel Rodriguez recover his costs of appeal from appellant
Shenandoah Church of Christ.

      SIGNED November 25, 2020.


                                             _________________________________
                                             Beth Watkins, Justice